        Case 1:20-cv-01664-TSC Document 11 Filed 07/14/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

DIALYSIS PATIENT CITIZENS                    )
1001 Connecticut Avenue, N.W., Suite #1230   )
Washington, D.C. 20036                       )
                                             )
DAVITA, INC.                                 )
2000 16th St.                                )
Denver, CO 80202                             )
                                             )
FRESENIUS MEDICAL CARE HOLDINGS,             )
INC. d/b/a Fresenius Medical Care North      )
America                                      )
920 Winter Street                            )
Waltham, MA 02451                            )
                                             )
U.S. RENAL CARE, INC.                        )
5851 Legacy Circle, Suite #900               )
Plano, TX 75024                              )
                                             )
                            Plaintiffs,      )
              v.                             )   Civil Action No. 1:20-cv-01664-TSC
                                             )
ALEX AZAR, Secretary, United States          )
Department of Health and Human Services      )
Hubert H. Humphrey Building                  )
200 Independence Avenue, S.W.                )
Washington, D.C. 20201                       )
                                             )
UNITED STATES DEPARTMENT OF                  )
HEALTH AND HUMAN SERVICES                    )
Hubert H. Humphrey Building                  )
200 Independence Avenue, S.W.                )
Washington, D.C. 20201                       )
                                             )
SEEMA VERMA, Administrator, Centers for      )
Medicare and Medicaid Services               )
7500 Security Boulevard                      )
Baltimore, MD 21244                          )
                                             )
CENTERS FOR MEDICARE AND                     )
MEDICAID SERVICES                            )
7500 Security Boulevard                      )
Baltimore, MD 21244                          )
                        Defendants.          )
                                             )
          Case 1:20-cv-01664-TSC Document 11 Filed 07/14/20 Page 2 of 2




                        CORPORATE DISCLOSURE STATEMENT

Case No. 1:20-cv-01664-TSC, Dialysis Patient Citizens v. Azar et al.

       Certificate required by LCvR 26.1 of the Local Rules of the United States District Court

for the District of Columbia:

       I, the undersigned, counsel of record for DaVita Inc., certify that to the best of my

knowledge and belief, the following are parent companies, subsidiaries, affiliates, or companies

which own at least 10% of the stock of DaVita Inc. which have any outstanding securities in the

hands of the public:

       DaVita is a publicly traded company. DaVita does not have a parent corporation. More

than 10% of DaVita’s stock is owned by Berkshire Hathaway, Inc., which is a publicly held

company.

       These representations are made in order that judges of this Court may determine the need

for recusal.

Attorney of Record for DaVita Inc.

       Dated: July 14, 2020                          Respectfully submitted,

                                                     By: /s/ Kelly P. Dunbar
                                                     Kelly P. Dunbar, Bar # 500038
                                                     Ari Holtzblatt, Bar # 1009913
                                                     WILMER CUTLER PICKERING HALE
                                                       AND DORR LLP
                                                     1875 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20006
                                                     Telephone: (202) 663-6000

                                                     Counsel for DaVita Inc.




                                               -2-
